Order entered October 31, 2022




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas

                                      No. 05-21-00185-CV

                  IN THE INTEREST OF D.M., A MINOR CHILD

                   On Appeal from the 255th Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DF-19-03631

                                              ORDER

        On September 30, 2022, we ordered LaToya Young-Martinez, Official

Court Reporter for the 255th Judicial District Court, to file, no later than October

17, 2022, a supplemental reporter’s record containing either certain missing trial

exhibits1 or written verification the exhibits could not be located. To date, Ms.

Young-Martinez has not complied.                   Accordingly, we ORDER Ms. Young-

Martinez to file the record with the exhibits or written verification no later than

November 7, 2022.
1
  The missing exhibits are (1) Wife’s Exhibit 1 (Text Message); (2) Wife’s Exhibit 5 (Deed of Trust); (3)
Wife’s Exhibit 9 (First International Bank Statement); (4) Respondent’s Exhibit 2 (Response); (5)
Respondent’s Exhibit 3 (Marriage License Application; (6) Respondent’s Exhibit 4 (Marriage Licencse);
(7) Respondent’s Exhibit 5 (Tax Return 2014); (8) Respondent’s Exhibit 11 (Response to Interrogatories);
and (9) Respondent’s Exhibit 12 (Response to Admissions).
      We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable Kim Cooks, Presiding Judge of the 255th Judicial District Court; Ms.

Young-Martinez; and, the parties.

                                          /s/   KEN MOLBERG
                                                JUSTICE